UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended September 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-28315 LUMONALL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 84-1517404 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite King City, Ontario, L7B 1M3, Canada (Address of Principal Executive Offices) (905) 833-9845 (Issuer’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated file [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of November 8, 2008: 125,429,056 Lumonall, Inc. INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Balance Sheet 3 Condensed Statements of Operations 4 Statement of Change in Stockholders Deficiency 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. Other Information Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 2 PART I. Financial Information Item 1.Condensed Financial Statements Lumonall, Inc. Condensed Balance Sheet September 30, 2008 (UNAUDITED) March 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ 6,094 $ 9,335 Accounts receivable 46,942 27,843 Prepaid expenses 6,471 - Total current assets 59,507 37,178 TOTAL ASSETS $ 59,507 $ 37,178 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable and accrued liabilities 343,180 273,919 Due to related parties (Note 3) 610,158 418,994 Deposits 124,294 221,131 Unissued share liability (Note 4) 4,368 149,358 Total current liabilities 1,082,000 1,063,402 Stockholders’ deficiency Preferred stock, $0.001 par value, 5,000,000 shares authorized, No shares issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized, 125,429,056 and 114,615,925 shares issued and outstanding, respectively 125,429 114,616 Additional paid-in capital 2,930,532 2,723,230 Common stock units subscribed (Note 5) 255,000 - Accumulated deficit (4,333,454 ) (3,864,070 ) Total stockholders’ deficiency (1,022,493 ) (1,026,224 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 59,507 $ 37,178 See accompanying notes to financial statements. 3 Lumonall, Inc. Condensed Statements of Operations (UNAUDITED) Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 Revenues $ 90,146 $ - $ 166,354 $ - Cost of sales 52,894 - 113,314 - Gross profit 37,252 - 53,040 - Operating expenses: Management fees 96,660 55,000 191,948 115,000 Office and general 47,728 102,920 116,047 344,351 Professional and consulting 93,075 386,125 192,872 538,415 Amortization - 5,000 - 10,000 Total operating expenses 237,463 549,045 500,867 1,007,766 Net loss before other expenses and income taxes (200,211 ) (549,045 ) (447,827 ) (1,007,766 ) Other expenses Share of loss of equity accounted investee - - - 623 Interest expense 8,753 - 21,558 - Total other expenses 8,753 - 21,558 623 Net loss before income taxes (208,964 ) (549,045 ) (469,385 ) (1,008,389 ) Provision for income taxes - Net loss $ (208,964 ) $ (549,045 ) $ (469,385 ) $ (1,008,389 ) Weighted average number of common shares outstanding – Basic and diluted 125,429,056 101,529,176 123,950,773 98,329,348 Loss per share of common stock - Basic and diluted (0.002 ) (0.005 ) (0.004 ) (0.010 ) See accompanying notes to financial statements. 4 Lumonall, Inc. Condensed Statement of Change in Stockholders’ Deficiency March 31, 2008 to September 30, 2008 (UNAUDITED) Common Stock Shares Amount Additional Paid-in Capital Common Stock Subscribed Accumulated Income (Deficit) Total Stockholders’ Equity Balance, March 31, 2008 114,615,925 $ 114,616 $ 2,723,230 $ - $ (3,864,070 $ (1,026,224 Issuance of common stock pursuant to private placement 1,400,000 1,400 68,600 - - 70,000 Issuance of common stock pursuant to settlement with related party 9,100,000 9,100 123,390 - - 132,490 Issuance of common stock for consulting services 313,131 313 15,312 - - 15,625 Net loss for the period - (260,420 (260,420 Balance, June 30, 2008 125,429,056 $ 125,429 $ 2,930,532 $ - $ (4,124,490 ) $ (1,068,529 ) Common stock units issuable pursuant to private placement - - - 255,000 255,000 Net loss for the period - (208,964 ) (208,964 ) Balance, September 30, 2008 125,429,056 $ 125,429 $ 2,930,532 $ 255,000 $ (4,333,454 ) $ (1,022,493 ) 5 Lumonall, Inc. Condensed Statements of Cash Flows (UNAUDITED) Six Months Ended September 30, 2008 2007 Net cash used in operations Net loss $ (469,385 ) $ (1,008,389 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization - 10,000 Share of loss of equity accounted investee - 623 Common stock for consulting services provided - 135,000 Warrants issued for consulting services provided - 240,000 Changes in operating assets and liabilities: Accounts receivable (19,098 ) - Prepaid expenses (6,471 ) (11,382 ) Accounts payable and accrued liabilities 87,385 24,920 Deposits (96,837 ) 190,000 Net cash used in operating activities (504,406 ) (419,228 ) Cash flows provided by financing activities: Proceeds from the Issuance of common stock 205,000 845,000 Proceeds from (payments to) related parties 296,165 (321,225 ) Notes payable – related party - (50,000 ) Net cash provided by financing activities: 501,165 473,775 Increase (decrease) in cash (3,241 ) 54,547 Cash,beginning of period 9,335 1,067 Cash,end of period $ 6,094 $ 55,614 Non cash financing activities: During the six month period ended September 30, 2008, the Company: Issued 313,131 common shares valued at $15,625 for consulting services. Issued 9,100,000 common shares valued at $132,490 pursuant to a settlement with a related party. 500,000 common share units subscribed, valued at $15,000 for previous consulting services provided. 3,500,000 common share units subscribed, valued at $105,000 for previous related party services provided. During the six month period ended September 30, 2007, the Company: Issued 2,700,000 common shares valued at $135,000 for consulting services. Issued 2,450,000 common shares valued at $35,770 for debt forgiveness. Issued 12,000,000 warrants valued at $240,000 for consulting services provided. See accompanying notes to financial statements. 6 Lumonall, Inc. Notes to the Condensed Financial
